Exhibit 10.1


 


PROXY
AND
VOTING AGREEMENT

 

THIS PROXY AND VOTING AGREEMENT (this “Agreement”), dated as of  May 16, 2006,
is entered into by and among Herbst Gaming, Inc., a Nevada corporation
(“Parent”); HGI-Casinos, Inc., a Nevada corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”); Cornelius T. Klerk; David R. Grundy;
Deborah Lundgren; Doug Hayes; Ferenc B. Szony; Jon N. Bengtson; Larry Tuntland;
Louis J. Phillips; Pete Cladianos III; Pete Cladianos; Jr.; Robert J. Medeiros;
Katherene Latham; Bradley Cladianos 1996 Trust; The Hannah Patricia Pauly Trust;
The Pete Cladianos III Trust; The Antonia Cladianos II Grantor Retained Annuity
Trust; The Leslie Cladianos Grantor Retained Annuity Trust; The Pete Cladianos
Jr. Trust FBO Pete Cladianos III; The Katherene Johnson Latham Trust FBO Pete
Cladianos III; The Katherene Johnson Latham Trust FBO Leslie Cladianos; The Pete
Cladianos Jr. Trust FBO Leslie Cladia; The Pete Cladianos Jr. Trust FBO Antonia
Cladianos II; The Katherene Johnson Latham Trust FBO Antonia Cladianos II; The
Pete Cladianos Jr. Trust FBO Allison Cladianos; The Pete Cladianos Jr. Trust FBO
Antonia Cladianos II Trust; The Pete Cladianos III Grantor Retained Annuity
Trust; Antonia Cladianos; The Katherene J. Latham 1988 Trust; Katherene Renee
Lundgren UNIFTRF MIN ACT NV; The Deborah R. Lundgren Family Trust; The Katherene
Johnson Latham Trust FBO Katherene R. Lundgren; The Pete Cladianos Jr. FBO
Katherene R. Lundgren; The Katherene Johnson Latham Trust FBO Gregory K.
Lundgren; The Pete Cladianos Jr. Trust FBO Gregory K. Lundgen; The Katherene R.
Lundgren Trust; The Gregory Kent Lundgren Trust and The Deborah R. Lundgren 1986
Trust;  (such individuals and entities together, the “Stockholders” and each a
“Stockholder”) and, with respect to Section 7(k) hereof only, The Sands Regent,
a Nevada corporation (the “Company”)

 


RECITALS


 

WHEREAS, concurrently herewith, Parent, Merger Sub, and the Company have entered
into an Agreement and Plan of Merger, of even date herewith (as such agreement
may hereafter be amended from time to time in conformity with the provisions
thereof, the “Merger Agreement”), pursuant to which Merger Sub will merge with
and into the Company and the Company shall be the surviving corporation and
become a wholly-owned subsidiary of Parent (the “Merger”);

 

WHEREAS, the Stockholders are the beneficial owners (as defined below) of shares
of common stock, $0.10 par value per share, of the Company in such amounts as
set forth in Annex A (such shares, together with all other shares of capital
stock or other voting securities of the Company with respect to which each
Stockholder has beneficial ownership as of the date of this Agreement, and any
shares of capital stock or other voting securities of the Company, beneficial
ownership of which is directly or indirectly acquired after the date hereof,
including, without limitation, shares received pursuant to any stock splits,
stock dividends or distributions, shares acquired by purchase or upon the
exercise, conversion or exchange of any option, warrant or convertible security
or otherwise, and shares or any voting securities of the Company received
pursuant to any change in the capital stock of the Company by reason of any
recapitalization, merger, reorganization, consolidation, combination, exchange
of shares or the like, are referred to herein as “Stockholder Shares”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent and Merger Sub have requested that the Stockholders agree, and the
Stockholders have each agreed, to enter into this Agreement.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Definitions. For the purposes of this
Agreement, terms not defined herein but used herein and defined in the Merger
Agreement shall have the meanings set forth in the Merger Agreement, unless the
context clearly indicates otherwise.

 

2.                                       Voting Agreement. Each Stockholder
hereby agrees with Parent and Merger Sub that, at any meeting of the Company’s
stockholders, however called, such Stockholder shall appear at each such
meeting, in person or by proxy, or otherwise cause all of their respective
Stockholder Shares then outstanding to be counted as present thereat for
purposes of establishing a quorum, and such Stockholder shall vote, or cause to
be voted (or in connection with any written consent of the Company’s
stockholders, act, or cause to be acted, by written consent, if so permitted)
with respect to all Stockholder Shares that such Stockholder is entitled to vote
or as to which such Stockholder has the right to direct the voting, as of the
relevant record date, (i) in favor of the Merger Agreement and the Merger and
each of the other actions contemplated by the Merger Agreement and this
Agreement and actions required in furtherance thereof and hereof; (ii) against
any proposal that is intended to, or is reasonably likely to result in any of
the conditions of the Parent’s or Merger Sub’s obligations under the Merger
Agreement not being fulfilled; and (iii) against (A) any Acquisition Proposal
(as defined in the Merger Agreement), or (B) the election of a group of
individuals to replace a majority or more of the individuals presently on the
Board of Directors of the Company; provided that if one or more individuals
presently on the Board of Directors withdraws his or her nomination for
reelection at any meeting of stockholders for the election of directors, such
Stockholder may vote for a replacement director nominated by the Company’s Board
of Directors for such individual(s); provided further that nothing in this
Agreement shall be interpreted as obligating any Stockholder to exercise any
options to acquire shares of capital stock of the Company.

 

3.                                       Proxy.

 

(a)                                  Each Stockholder hereby irrevocably (but
subject to the termination provisions of Section 6 hereof) constitutes and
appoints Parent, which shall act by and through Edward J. Herbst (the  “Proxy
Holder”), with full power of substitution, its true and lawful proxy and
attorney-in-fact to vote at any meeting (and any adjournment or postponement
thereof) of the Company’s stockholders called for purposes of considering
whether to approve any transaction described in Section 2 hereof, or to execute
a written consent of stockholders in lieu of any such meeting (if so permitted),
all Stockholder Shares held by such Stockholder of record as of the relevant
record date, in the manner specified in Section 2 hereof.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The proxy and power of attorney granted
herein shall be deemed to be coupled with an interest sufficient in law to
support a proxy and shall revoke all prior proxies granted by each Stockholder
which conflict with the proxy granted herein. Each Stockholder will take such
further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy and power of attorney. Each Stockholder
shall not grant any proxy to any person which conflicts with the proxy granted
herein, and any attempt to do so shall be void. The power of attorney granted
herein is a durable power of attorney and shall survive the insolvency,
incapacity, death or liquidation of a Stockholder, as the case may be.

 

(c)                                  If any Stockholder fails for any reason to
vote his, her or its Stockholder Shares as required by Section 2 hereof, then
the Proxy Holder shall have the right to vote the Stockholder Shares held by
such Stockholder at any meeting of the Company’s stockholders and in any action
by written consent of the Company’s stockholders in accordance with this
Section 3. The vote of a Proxy Holder shall control in any conflict between a
vote of such Stockholder Shares by a Proxy Holder and a vote of such Stockholder
Shares by such Stockholder with respect to the matters set forth in Section 2
hereof.

 

4.                                       Director and Officer Matters Excluded.
Parent and Merger Sub acknowledge and agree that no provision of this Agreement
shall limit or otherwise restrict any Stockholder with respect to any act or
omission that a Stockholder may undertake or authorize in his or her capacity as
a director or officer of the Company, including, without limitation, any vote
that such Stockholder may make as a director or officer of the Company with
respect to any matter presented to the Company Board.

 

5.                                       Other Covenants, Representations and
Warranties. Each Stockholder hereby represents and warrants to, and covenants
with, Parent and Merger Sub as follows:

 

(a)                                  Title to Stockholder Shares. Each
Stockholder is the beneficial owner (as defined in Rule 13(d)(3) promulgated
under the Exchange Act, “beneficial owner”) of all the Stockholder Shares set
forth in Annex A opposite such Stockholder’s name. Each Stockholder has sole
voting power and the sole power of disposition with respect to all of his or her
Stockholder Shares outstanding on the date hereof, and will have sole voting
power and sole power of disposition with respect to all of his or her
Stockholder Shares acquired after the date hereof upon the exercise, conversion
or exchange of any option, warrant or convertible security owned or held by such
Stockholder as of the date hereof, with no limitations, qualifications or
restrictions on such rights. Each Stockholder is the sole record holder of his
or her Stockholder Shares outstanding on the date hereof as set forth in Annex A
opposite such Stockholder’s name.

 

(b)                                 Power; Binding Agreement. Each Stockholder
has the legal capacity, power and authority to enter into and perform all of his
or her respective Stockholder obligations under this Agreement. The execution,
delivery and performance of this Agreement by each Stockholder will not violate
any agreement or court order to which such Stockholder is a party or is subject,
including, without limitation, any voting agreement or voting trust. This
Agreement has been duly and validly executed and delivered by each Stockholder
and constitutes a valid and binding agreement upon each Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to general
principles of equity.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Restriction on Transfer, Proxies and
Non-Interference; Stop Transfer. Except as expressly contemplated by this
Agreement, during the term of this Agreement, no Stockholder shall, directly or
indirectly:  (i) offer for sale, sell, transfer, tender, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to, or consent to the offer for sale,
sale, transfer, tender, pledge, encumbrance, assignment or other disposition of,
any or all of his or her Stockholder Shares or any interest therein; (ii) grant
any proxies or powers of attorney with respect to any Stockholder Shares which
conflict with Section 3(a) hereof and the proxy granted herein or deposit any
Stockholder Shares into a voting trust or enter into a voting agreement with
respect to any Stockholder Shares; or (iii) take any action that would make any
representation or warranty of such Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling such Stockholder from
performing any of his or her respective Stockholder obligations under this
Agreement. Each Stockholder further agrees with and covenants to Parent that
such Stockholder shall not request that the Company register the transfer of any
certificate or uncertificated interest representing any of their Stockholder
Shares, unless such transfer is made in compliance with this Agreement. Each
Stockholder agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent.

 

(d)                                 No Consents. To his, her or its knowledge,
the execution and delivery of this Agreement by each Stockholder does not, and
the performance by each Stockholder of his, her or its obligations hereunder
will not, require such Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity.

 

(e)                                  Notification of Parent. Each Stockholder
hereby agrees, while this Agreement is in effect, to notify Parent and Merger
Sub promptly of the number of any additional shares of capital stock and the
number and type of any other voting securities of the Company acquired by such
Stockholder, if any, after the date hereof.

 

(f)                                    Reliance by Parent and Merger Sub. Each
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement.

 

(g)                                 Sophistication. Each Stockholder
acknowledges being an informed and sophisticated investor and, together with
such Stockholder’s advisors, has undertaken such investigation as they have
deemed necessary, including the review of the Merger Agreement and this
Agreement, to enable the Stockholder to make an informed and intelligent
decision with respect to the Merger Agreement and this Agreement and the
transactions contemplated thereby and hereby.

 

(h)                                 Permitted Transfers. Notwithstanding
Section 5(c), any Stockholder that is a natural person shall have the right to
transfer his or her Stockholder Shares to (1) any Family Member (as defined
below); (2) the trustee or trustees of a trust for the benefit of such
Stockholder and/or one or more Family Members; (3)  the executor, administrator
or personal representative of the estate of such Stockholder; (4) any guardian,
trustee or conservator appointed with respect to the assets of such Stockholder
or (5) any transferee approved by Parent;  provided that in the case of any such
transfer, the transferee shall, as a condition to such transfer, execute an
agreement to be

 

4

--------------------------------------------------------------------------------


 

bound by the terms and conditions of this Agreement. “Family Member” means the
Stockholder’s spouse, father, mother, issue (if living with the Stockholder),
brother or sister.

 

6.                                       Termination. This Agreement, including
the voting agreement and proxy granted pursuant to Sections 2 and 3 hereof,
shall terminate immediately upon the earlier to occur of (a) the termination of
the Merger Agreement in accordance with its terms, (b) the Effective Time and
(c) the date of any material modification, waiver or amendment to the Merger
Agreement which reduces the Per Share Amount or extends the Outside Date beyond
the date which is 12 months after the date hereof.

 

7.                                       Miscellaneous.

 

(a)                                  Entire Agreement. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

(b)                                 Assignment. This Agreement shall not be
assigned by operation of law or otherwise without the prior written consent of
the other parties hereto, and any attempted assignment in violation hereof shall
be void.

 

(c)                                  Amendments, Waivers, Etc. This Agreement
may not be amended, changed, supplemented, waived or otherwise modified or
terminated, except upon the execution and delivery of a written agreement
executed by the parties hereto.

 

(d)                                 Notices. All notices and other
communications pursuant to this Agreement shall be in writing and shall be
deemed given if delivered personally, sent by facsimile, sent by
nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
addresses set forth below or to such other address as the party to whom notice
is to be given may have furnished to the other parties hereto in writing in
accordance herewith. Any such notice or communication shall be deemed to have
been delivered and received (A) in the case of personal delivery, on the date of
such delivery, (B) in the case of facsimile, on the date sent if confirmation of
receipt is received and such notice is also promptly mailed by registered or
certified mail (return receipt requested), (C) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next business day delivery, on the next business day after
the date when sent, and (D) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted:

 

if to Parent or Merger Sub:

 

Herbst Gaming, Inc.

 

 

3440 West Russell Road

 

 

Las Vegas, Nevada 89118

 

 

Attention: Edward J. Herbst and Sean Higgins

 

 

Facsimile: (702) 798-8079

 

5

--------------------------------------------------------------------------------


 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

 

 

333 S. Grand Ave.

 

 

Los Angeles, California 90071

 

 

Attention: Peter F. Ziegler

 

 

Facsimile: (213) 229-7520

 

 

 

if to a Stockholder, to:

 

such address for the Stockholder as set forth on the signature page hereto

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

(e)                                  Severability. If any provision of this
Agreement is deemed or held to be illegal, invalid or unenforceable, this
Agreement shall be considered divisible and inoperative as to such provision to
the extent it is deemed to be illegal, invalid or unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable, the parties agree to replace such provision
with a provision that is legal, valid and enforceable and that will achieve, to
the greatest extent possible, the economic, business and other purposes of such
invalid or unenforceable provision. Further, should any provision contained in
this Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
all parties hereto.

 

(f)                                    No Waiver. The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

 

(g)                                 Governing Law; Submission to Jurisdiction;
Waivers; Consent to Service of Process; Waiver of Jury Trial. This Agreement
shall be deemed to be made in and in all respects shall be interpreted,
construed and governed by and in accordance with the laws of the State of Nevada
without regard to the conflict of law principles thereof. Each party hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by another party hereto or its successors or assigns shall be brought in
the courts of the State of Nevada to the fullest extent permitted by Applicable
Law and each of the parties hereto hereby (x) irrevocably submits with regard to
any such action or proceeding for itself and in respect to its property,
generally and unconditionally, to the exclusive personal jurisdiction of the
aforesaid courts in the event any dispute arises out of this Agreement or any
transaction contemplated hereby, (y) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (z) agrees that it will not bring any action relating to this
Agreement or any transaction contemplated hereby in any court other than the
aforesaid courts. Any service of process to be made in such action or proceeding
may be made by delivery of process in accordance with the notice provisions
contained in Section 7(d). Each of the parties hereto hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any

 

6

--------------------------------------------------------------------------------


 

action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to serve process in accordance with this
Section 7(g), (b) that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by applicable law that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each party
hereto hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.

 

(h)                                 Counterparts. This Agreement may be executed
by facsimile and in multiple counterparts, each of which shall be deemed to be
an original but all of which shall constitute one and the same agreement.

 

(i)                                     Further Assurances. At the request of
any party to another party or parties to this Agreement, such other party or
parties shall execute and deliver such instruments or documents to evidence or
further effectuate (but not to enlarge) the respective rights and obligations of
the parties and to evidence and effectuate any termination of this Agreement.

 

(j)                                     Specific Performance. The parties hereto
agree that irreparable damage would occur in the event any provision of this
Agreement was not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity without the necessity of
demonstrating the inadequacy of monetary damages.

 

(k)                                  Company Stop Transfer Agreement. The
Company hereby acknowledges the restrictions on transfer of the Stockholder
Shares contained in Section 5(c) hereof. The Company agrees not to, and to
instruct its transfer agent not to, register the transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any
Stockholder Shares, unless such transfer is made pursuant to and in compliance
with this Agreement.

 

(l)                                     Individual Performance. Notwithstanding
anything in this Agreement to the contrary, no Stockholder shall be responsible
or liable for the failure of any other Stockholder to comply with its
obligations hereunder. Nothing in this Agreement shall be interpreted as
creating a “group” (as such term is defined in the rules promulgated under the
Securities Exchange Act of 1934, as amended) among the Stockholders.

 

(Remainder of page intentionally left blank)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Merger Sub and the Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

 

HERBST GAMING, INC.

 

 

 

 

 

 

 

By:

/s/ Edward J. Herbst

 

 

 

Name: Edward J. Herbst

 

 

Title: Chairman, Chief Executive Officer

 

 

and President

 

 

 

 

 

 

 

HGI-CASINOS, INC.

 

 

 

 

 

 

 

By:

/s/ Edward J. Herbst

 

 

 

Name: Edward J. Herbst

 

 

Title: Chairman, Chief Executive Officer

 

 

and President

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

/s/   Cornelius T. Klerk

 

 

Cornelius T. Klerk

 

 

 

 

 

/s/   David R. Grundy

 

 

David R. Grundy

 

 

 

 

 

/s/   Deborah Lundgren

 

 

Deborah Lundgren

 

--------------------------------------------------------------------------------


 

 

/s/   Doug Hayes

 

 

Doug Hayes

 

 

 

 

 

/s/   Ferenc B. Szony

 

 

Ferenc B. Szony

 

 

 

 

 

/s/   Jon N. Bengtson

 

 

Jon N. Bengtson

 

 

 

 

 

/s/   Larry Tuntland

 

 

Larry Tuntland

 

 

 

 

 

/s/   Louis J. Phillips

 

 

Louis J. Phillips

 

--------------------------------------------------------------------------------


 

 

/s/   Pete Cladianos III

 

 

Pete Cladianos III

 

 

 

 

 

/s/   Pete Cladianos, Jr.

 

 

Pete Cladianos, Jr.

 

 

 

 

 

/s/   Robert J. Medeiros

 

 

Robert J. Medeiros

 

 

 

 

 

/s/   Katherene Latham

 

 

Katherene Latham

 

 

 

 

 

Bradley Cladianos 1996 Trust

 

 

 

 

 

 

/s/   Pete Cladianos III

 

 

Pete Cladianos III

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Hannah Patricia Pauly Trust

 

 

 

 

 

 

/s/   Pete Cladianos Jr.

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Pete Cladianos III Trust

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Antonia Cladianos II Grantor Retained Annuity
Trust

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Leslie Cladianos Grantor Retained Annuity
Trust

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Pete Cladianos Jr. Trust FBO Pete Cladianos
III

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Katherene Johnson Latham Trust FBO Pete
Cladianos III

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Katherene Johnson Latham Trust FBO Leslie
Cladianos

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Pete Cladianos Jr. Trust FBO Leslie Cladianos

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Pete Cladianos Jr. Trust FBO Antonia
Cladianos II

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Katherene Johnson Latham Trust FBO Antonia
Cladianos II

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Pete Cladianos Jr. Trust FBO Allison Cladianos

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Pete Cladianos Jr. Trust FBO Antonia
Cladianos II Trust

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Pete Cladianos III Grantor Retained Annuity
Trust

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

Antonia Cladianos

 

(held in street name Wachovia)

 

 

 

 

 

/s/   Pete Cladianos Jr

 

 

 

 

Pete Cladianos Jr.

 

Trustee

 

 

 

 

 

The Katherene J. Latham 1988 Trust

 

 

 

 

 

/s/   Katherene J. Latham

 

 

Katherene J. Latham

 

Trustee

 

--------------------------------------------------------------------------------


 

 

Katherene Renee Lundgren UNIFTRF MIN ACT
NV

 

 

 

 

 

/s/   Debra Lundgren

 

 

Debra Lundgren

 

Custodian

 

 

 

 

 

The Deborah R. Lundgren Family Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

 

 

 

 

The Deborah R. Lundgren Family Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

 

 

 

 

The Katherene Johnson Latham Trust FBO
Katherene R. Lundgren

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah Lundgren

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Pete Cladianos Jr. FBO Katherene R. Lundgren

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah Lundgren

 

Trustee

 

 

 

 

 

The Katherene Johnson Latham Trust FBO Gregory
K. Lundgren

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah Lundgren

 

Trustee

 

 

 

 

 

The Pete Cladianos Jr. Trust FBO Gregory K.
Lundgren

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah Lundgren

 

Trustee

 

 

 

 

 

The Katherene R. Lundgren Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

--------------------------------------------------------------------------------


 

 

The Gregory Kent Lundgren Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

 

 

 

 

The Deborah R. Lundgren 1986 Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

 

 

 

 

The Deborah R. Lundgren 1986 Trust

 

 

 

 

 

/s/   Debra Lundgren

 

 

Deborah R. Lundgren

 

Trustee

 

 

ACKNOWLEDGED AND AGREED TO

 

(with respect to Section 7(k)):

 

 

 

THE SANDS REGENT

 

 

 

 

 

By:

/s/ Ferenc B. Szony

 

 

Name: Ferenc B. Szony

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------